O546CV4                                                             



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-546-CV



GREGORY E. JOHNSON, ET AL.,

	APPELLANTS

vs.



ELI GARZA AND TRUMAN LEACH,

	APPELLEES



 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 475,019, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 

ON MOTION FOR REHEARING
 

PER CURIAM
 


	In their motion for rehearing, appellants complain that this court did not consider
the entire record of this cause, based on the use of the word "transcript" in the judgment.  The
term "transcript" as used in the judgment includes the statement of facts as well as the entire
record before the court.  Appellants' motion for a rehearing, including therein a motion for
certified question and a motion to adopt a proposed opinion, is overruled.



                                                                      PER CURIAM

Before Chief Justice Paul W. Nye, Chief Justice Stephen F. Preslar and 
  Justice Jackson B. Smith, Jr.*

Appellants' Motion for Rehearing Overruled

Filed:   October 12, 1994

Publish





































*	Before Paul W. Nye, Chief Justice (retired), 13th Court of Appeals; Stephen F. Preslar,
Chief Justice (retired), 8th Court of Appeals; and Jackson B. Smith, Jr., Justice (retired), 1st
Court of Appeals, all sitting by assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West
1988).